DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US Pat Pub# 2019/0247650) in view of Yang et al. (US Pat Pub# 2019/0030411) and further in view of Longinotti-Buitoni et al. (US Pat Pub# 2018/0184735).
Regarding claim 16, Tran teaches a functionalized garment (Fig. 1A) comprising a panel for housing one or more hard electronic components 10 (Fig. 1A), wherein the panel is attached to the garment by a conductive seam 15A/B (Fig. 1A), wherein one or more hard electronic components are coupled to one or more of the sensors, electrodes, and/or interconnects (Fig. 1A and Section 0018, conductive seams connected to sensors etc.).  Tran fails to teach a flexible sensor and a circuit board.
	Yang teaches a functionalized garment comprising wherein one or more hard electronic components are coupled to one or more of the flexible sensors, flexible electrodes, and/or flexible interconnects (Section 0020, flexible sensors etc.).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a flexible sensor as taught by Yang into Tran’s functionalized garment in order to improving fit and wearing experience for the user (Section 0003).
	Tran and Yang fails to teach a circuit board.
	Longinotti-Buitoni teaches a functionalized garment comprising a connection point to a circuit board, radio board, or antenna (Sections 0273 and 0277, printed circuit board).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a circuit board as taught by Longinotti-Buitoni into a flexible sensor as taught by Yang into Tran’s functionalized garment in order to improve functionality.
Regarding claim 19, Longinotti-Buitoni further teaches a torso of a subject (Fig. 4, fitted on torso); and detecting and/or measuring a biopotential of the subject (Abstract, detecting physiological parameters etc.).
Regarding claim 20, Longinotti-Buitoni further teaches transmitting a signal from one or more hard electrical components to a receiver that is external to the functionalized garment (Section 0047, 0213, 0262, and 0295, communicating with an external device).
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Regarding claim 1, Sherry (US 8,151,548) teaches a first mesh insert and a second mesh insert, wherein the first mesh insert is attached to the first top panel and the fastener such that the first mesh insert is sandwiched between the first top panel and the fastener, garment (Col. 5 line 59-Col. 6 line 14).
Guldalian (US 2012/0144551) teaches a functionalized garment configured to encompass the torso of a subject, the functionalized garment comprising an upper opening configured to allow the passage of the head and neck of the subject a bottom opening, two arm openings, wherein each are configured to receive the left or the right arm of the subject a fastener extending the length of the front of the functionalized garment in about the middle of the front of the functionalized garment (Fig. 1 and Section 0049); a first top panel and a second top panel, wherein each top panel extends from the front of the functionalized garment to the back of the functionalized garment and are configured to form a left and a right shoulder and left upper chest and right upper chest portions of the functionalized garment and the two arm openings (Fig. 1 and Section 0049).
Yang teaches a functionalized garment comprising wherein one or more hard electronic components are coupled to one or more of the flexible sensors, flexible electrodes, and/or flexible interconnects (Section 0020, flexible sensors etc.).
The prior art of record fails to teach teaches a functionalized garment configured to encompass the torso of a subject, the functionalized garment comprising an upper opening configured to allow the passage of the head and neck of the subject a bottom opening, two arm openings, wherein each are configured to receive the left or the right arm of the subject a fastener extending the length of the front of the functionalized garment in about the middle of the front of the functionalized garment; a first top panel and a second top panel, wherein each top panel extends from the front of the functionalized garment to the back of the functionalized garment and are configured to form a left and a right shoulder and left upper chest and right upper chest portions of the functionalized garment and the two arm openings, wherein each top panel extends about one third of the length of the functionalized garment; a first mesh insert and a second mesh insert, wherein the first mesh insert is attached to the first top panel and the fastener such that the first mesh insert is sandwiched between the first top panel and the fastener, wherein the second mesh insert is attached to the second top panel and the fastener such that the second mesh insert is sandwiched between the second top panel and the fastener, a first mesh panel and a second mesh panel, wherein the first mesh panel extends laterally from the fastener around the right side of the functionalized garment to the back of the functionalized garment and extends laterally along the back of the functionalized garment and extends vertically to the top opening of the functionalized garment along the edge of the first top panel at a point that is less than half way across the back of the functionalized garment, wherein the second mesh panel extends laterally from the fastener around the left side of the functionalized garment to the back of the functionalized garment and extends laterally along the back of the functionalized garment and extends vertically to the top opening of the functionalized garment along the edge of the second top panel at a point that is less than half way across the back of the functionalized garment, wherein the first mesh panel is attached to the bottom portion of the first top panel and forms the bottom of the right arm opening, wherein the second mesh panel is attached to the bottom portion of the second top panel and forms the bottom of the left arm opening; a compression panel, wherein the compression panel extends laterally away from the fastener along the bottom of the first and the second mesh panels, wherein the compression panel further extends around each side of the functionalized garment, wherein the compression panel further extends laterally across the back of the garment along the bottom of the first and the second mesh panels, wherein the compression panel further extends vertically up the middle of the back of the functionalized garment to the top opening between the first and the second mesh panels, wherein the compression panel comprises a sleeve at the bottom of the back portion of the compression panel an adjustable compression band, wherein the adjustable compression band is coupled to the compression panel, wherein the compression band has a first and a second end that are positioned in middle of the front of the garment and extend beyond the fastener, wherein the first and second ends are configured to be pulled to adjust the compression provided by the band, wherein the first and second ends are configured to releasably couple to the outer side of the compression band before and/or after adjustment, wherein the compression band extends laterally around the back of the functionalized garment through the sleeve; a bottom portion, wherein the bottom portion is attached to the bottom of the compression panel and extends the length of the compression panel, wherein the bottom portion forms the bottom opening when the fastener is in the closed configuration, a flexible sensor, flexible electrode, flexible interconnect, and combinations thereof, wherein the flexible sensor, flexible electrode, or flexible interconnect and combinations thereof are coupled to the functionalized garment, one or more hard electronic components, wherein the one or more hard electronic components are coupled to the functionalized garment, and wherein one or more hard electronic components are coupled to one or more of the flexible sensors, flexible electrodes, and/or flexible interconnects.
The prior art of record fails to teach the claimed subject matter as claimed and substantially connected in claims 1-15 and 17-18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Glickman discloses an electronic conductive interconnection for bridging across irregular areas in a textile product.  Ibrocevic discloses a multilayer tactile sensor with fastening means.  Goodall discloses monitoring body movement or condition according to motion regimen with conformal electronics.  Connor discloses a smart clothing for ambulatory human motion capture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        5/31/2022